Citation Nr: 0830902	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  03-03 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than May 17, 2005, 
for the grant of a total disability rating due to individual 
employability resulting from service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to 
December 1971.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which, in pertinent part, 
granted entitlement to TDIU and assigned an effective date of 
May 17, 2005.  

The veteran's appeal was previously before the Board in 
October 2005, when the claim was remanded for additional 
development, and in October 2006, at which time the issue of 
entitlement to an effective date earlier than May 17, 2005, 
for the grant of TDIU was denied.  The veteran appealed the 
denial of the claim for an earlier effective date to the 
Court of Appeals for Veterans Claims (Court).  In April 2008, 
the Court granted a joint motion by the parties to vacate and 
remand the claim back to the Board for further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the joint motion granted by the Court was 
premised on the lack of referral of the claim to the Director 
of Compensation and Pension Service (Director) for extra-
schedular consideration under 38 C.F.R. § 4.16(b).

In its June 2005 rating decision granting entitlement to TDIU 
and assigning an effective date of May 17, 2005, the RO noted 
that the veteran did not meet the scheduler criteria under 
38 C.F.R. § 4.16(a) for the grant of TDIU for the period 
prior to May 17, 2005.  Even though the veteran did not meet 
the scheduler requirements for the grant of TDIU prior to May 
17, 2005, as the record contains evidence that the veteran 
was unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability during 
that time, the case must be referred to the Director for 
extra-schedular consideration of TDIU.  38 C.F.R. § 4.16(b).

As noted in the April 2008 joint motion granted by the Court, 
the December 2001 VA examiner noted that the veteran stopped 
working in October 2001 due to fatigue caused by his now 
service-connected coronary artery disease (CAD).  The 
examiner also noted that the veteran's global activities were 
affected by his CAD and he was confined to the home and yard.  
In addition, the May 2005 VA examiner found that the 
veteran's service-connected disabilities, including his CAD 
and congestive heart failure, were the major factors in the 
veteran's inability to work.  Finally, the Board notes that 
in a December 2003 letter to VA, the veteran reported that he 
voluntarily retired from his job at the United States Postal 
Service (USPS) due to the effect working was having on his 
health.  

As the record contains evidence that the veteran was unable 
to follow a substantially gainful occupation due to his 
service-connected CAD for the period prior to May 17, 2005, 
the issue of an earlier effective date for the grant of TDIU 
is remanded and referred to the Director for extra- schedular 
consideration pursuant to the provisions of 38 C.F.R. § 
4.16(b).  This initial consideration by the Central Office is 
essential prior to appellate review inasmuch as the Board is 
precluded from assigning an extra-schedular rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The veteran's claim for entitlement to 
an effective date earlier than May 17, 
2005, for the grant of TDIU should be 
forwarded to the Director of Compensation 
and Pension Service for consideration of 
entitlement to an increased rating on an 
extra-schedular basis under 38 C.F.R. § 
4.16(b) (2007).  

2.  If the claim remains denied, the AOJ 
should issue another SSOC before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




